DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending and examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a robot state information acquisition unit which…”
“an analysis information acquisition unit which acquires…”
“a storage unit which stores…”
“a service trigger collection unit which acquires…”
“a service effect calculation unit which calculates…”
“a service selection unit which selects…”
“a service control unit which causes…”
in claims 1-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140142757 A1 (“Ziegler”).

As per Claim 1, Ziegler discloses a service providing system, comprising: 
one or more robots which execute a service (¶ 104—“autonomous mobile robot”); and 
an information processing apparatus which is communicably connected to the robots (¶ 193—“robot base station”), wherein the information processing apparatus includes 
a robot state information acquisition unit which acquires, from the robot, robot state information as information indicating a state of the robot (¶ 177—“state”), 
an analysis information acquisition unit which acquires analysis information as information based on information acquired in an area in which the robot provides the service (¶ 27—“room identity”), 
a storage unit which stores service information as information on the service (¶ 195—“database”), 
a service trigger collection unit which acquires a service trigger as information indicating a trigger for executing the service based on the analysis information (¶ 16—“motion behaviors”), 
a service effect calculation unit which calculates a service effect based on at least any one of service information of a service corresponding to each of a plurality of service triggers, the robot state information, and the information acquired in the area in which the service is provided, the service effect being an effect of the service corresponding to each of a plurality of service triggers (¶ 16—“motion behaviors responsive to events”), 
a service selection unit which selects a service trigger depending on the service effect (¶ 55—“responding to an asynchronous response by the resident”), and 
a service control unit which causes the robot as a service execution subject to execute a service corresponding to the selected service trigger (¶ 55—“responding to an asynchronous response by the resident”).

As per Claim 2, Ziegler further discloses wherein the service selection unit selects a service trigger to which a service with a greatest service effect corresponds among the plurality of service triggers (¶ 56—“comparing a response from the resident to a set of predetermined responses, and performing an action based on the response from the resident”).

As per Claim 3, Ziegler further discloses wherein the service effect calculation unit calculates the service effect based on a distance between a current position of the robot acquired from the robot state information and a position at which the service trigger specified by the analysis information is generated (¶ 263—“The robot may try to maintain a particular distance or distance range from the resident, and may react only after a delay or distance threshold is crossed”).

As per Claim 4, Ziegler further discloses wherein the service information includes a service priority as information indicating an execution priority of the corresponding service, and the service effect calculation unit calculates a service effect based on the service priority of the service corresponding to the service trigger (¶ 163—“Escape behaviors enjoy higher priority”; ¶ 255—“change the priority of a resident-seeking behavior”).

As per Claim 5, Ziegler further discloses wherein the analysis information is acquired by analyzing at least any one of information acquired from a sensor provided in the area, information acquired from the robot, and information acquired from an external device as a device by which the service is executable in the area (¶ 32—“sensor”).

As per Claim 6, Ziegler further discloses wherein in causing the robot as the service execution subject to execute the service corresponding to the selected service trigger, when the robot is currently executing another service, the service control unit causes the robot or an external device as a device by which the service is executable in the area to execute an alternative service for the another service (¶ 55—“interrupt behavior”).

As per Claim 7, Ziegler further discloses wherein in causing the robot as the service execution subject to execute the service corresponding to the selected service trigger, when the robot is currently executing another service, the service control unit decreases an execution time of the currently-being-executed service (¶ 55—“interrupt behavior”).

As per Claim 8, Ziegler further discloses wherein in causing the robot as the service execution subject to execute the service corresponding to the selected service trigger, when the robot is currently executing another service, the service control unit stops the currently-being-executed service (¶ 55—“interrupt behavior”).

As per Claim 9, Ziegler further discloses wherein in causing the robot as the service execution subject to execute the service corresponding to the selected service trigger, when the robot is currently executing another service, the service control unit determines an influence caused by stopping the currently- being-executed service and continues the execution of the another service when the influence exceeds a preset threshold value (¶ 255—“comfort score…threshold”).

As per Claim 10, Ziegler further discloses wherein the service information includes a service priority as information indicating an execution priority of the corresponding service, and in causing the robot as the service execution subject to execute the service corresponding to the selected service trigger, when the robot is executing another service and a service priority of the service corresponding to the selected service trigger is lower than a service priority of the another service, the service control unit causes the robot to continue the execution of the another service (¶ 256—“So long as the comfort score is within a threshold value, or together with other scores, the robot may not activate or change the priority of a finding behavior”).

As per Claim 11, Ziegler further discloses wherein the robot executes a preparation operation for executing the service in a period in which the service is not executed (¶ 220—“preparing a videoconference connection”).

As per Claim 12, Ziegler discloses an information processing apparatus communicably connected to one or more robots which execute a service, the information processing apparatus comprising: 
a robot state information acquisition unit which acquires, from the robot, robot state information as information indicating a state of the robot (¶ 177—“state”); 
an analysis information acquisition unit which acquires analysis information as information based on information acquired in an area in which the robot provides the service (¶ 27—“room identity”); 
a storage unit which stores service information as information on the service (¶ 195—“database”); 
a service trigger collection unit which acquires a service trigger as information indicating a trigger for executing the service based on the analysis information (¶ 16—“motion behaviors”); 
a service effect calculation unit which calculates a service effect based on at least any one of the service information of the service corresponding to each of a plurality of service triggers, the robot state information, and the information acquired in the area in which the service is provided, the service effect being an effect of the service corresponding to each of a plurality of service triggers (¶ 16—“motion behaviors responsive to events”); 
a service selection unit which selects a service trigger depending on the service effect (¶ 55—“responding to an asynchronous response by the resident”); and 
a service control unit which causes the robot as a service execution subject to execute a service corresponding to the selected service trigger (¶ 55—“responding to an asynchronous response by the resident”).

As per Claim 13, Ziegler further discloses wherein the service selection unit selects a service trigger to which a service with a greatest service effect corresponds among the plurality of service triggers (¶ 56—“comparing a response from the resident to a set of predetermined responses, and performing an action based on the response from the resident”).

As per Claim 14, Ziegler further discloses wherein the service effect calculation unit calculates the service effect based on a distance between a current position of the robot acquired from the robot state information and a position at which the service trigger specified by the analysis information is generated (¶ 263—“The robot may try to maintain a particular distance or distance range from the resident, and may react only after a delay or distance threshold is crossed”).

As per Claim 15, Ziegler further discloses wherein the service information includes a service priority as information indicating an execution priority of the corresponding service, and the service effect calculation unit calculates a service effect based on the service priority of the service corresponding to the service trigger (¶ 163—“Escape behaviors enjoy higher priority”; ¶ 255—“change the priority of a resident-seeking behavior”).

As per Claim 16, Ziegler further discloses wherein the analysis information is acquired by analyzing at least any one of information acquired from a sensor provided in the area, information acquired from the robot, and information acquired from an external device as a device by which the service is executable in the area (¶ 32—“sensor”).

As per Claim 17, Ziegler further discloses wherein in causing the robot as the service execution subject to execute the service corresponding to the selected service trigger, when the robot is currently executing another service, the service control unit causes the robot or an external device as a device by which the service is executable in the area to execute an alternative service for the another service (¶ 55—“interrupt behavior”).

As per Claim 18, Ziegler discloses a method of controlling a service providing system including an information processing apparatus communicably connected to one or more robots which execute a service, the method of controlling a service providing system, comprising the following steps executed by the information processing apparatus: 
acquiring, from the robot, robot state information as information indicating a state of the robot (¶ 177—“state”); 
acquiring analysis information as information based on information acquired in an area in which the robot provides the service (¶ 27—“room identity”); 
storing service information as information on the service (¶ 195—“database”); 
acquiring a service trigger as information indicating a trigger for executing the service based on the analysis information (¶ 16—“motion behaviors”); 
calculating a service effect based on at least any one of the service information of the service corresponding to each of a plurality of service triggers, the robot state information, and the information acquired in the area in which the service is provided, the service effect being an effect of the service corresponding to each of a plurality of service triggers (¶ 16—“motion behaviors responsive to events”); 
selecting a service trigger depending on the service effect (¶ 55—“responding to an asynchronous response by the resident”); and 
causing the robot as a service execution subject to execute a service corresponding to the selected service trigger (¶ 55—“responding to an asynchronous response by the resident”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915. The examiner can normally be reached 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Basil T. Jos/Primary Examiner, Art Unit 3664